Reasons for Allowance
The present claims are deemed allowable over the reference US ‘260 B1 since the US ‘260 patent is commonly assigned and a terminal disclaimer has been filed to obviate the obviousness-type double patenting rejection.
The present claims are deemed allowable over the references of record for the reasons of record as set forth in Paragraph No. 5 of the Office Action mailed on March 24, 2022. US ‘006 B1, cited but not applied, is a commonly assigned patent that does not qualify as prior art due to exceptions under 35 USC 102(b) and does not provide sufficient specificity to the claimed insertion layer to render a double patenting rejection valid. US ‘006 B1 does disclose CoHf broadly as a potential insertion layer, but – as noted above – fails to claim this in sufficient specificity and fails to qualify as prior art due to 35 USC 102(b) exceptions.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 7, 2022